Rule Nine of this court requires an appellant to file an abstract or abridgment of the transcript, setting forth the material parts of the pleadings, proceedings, facts and documents upon which he relies for a reversal of the judgment from which the appeal was taken, together with such other statements from the record as are necessary to a full understanding of all questions presented to this court for decision.
In this case no serious attempt was made to comply with this rule, indeed there is a total failure to do so.
The appeal must, therefore, be dismissed for this reason, and it is so ordered.